HSBC Bank USA, N.A. v Bazigos (2019 NY Slip Op 06756)





HSBC Bank USA, N.A. v Bazigos


2019 NY Slip Op 06756


Decided on September 25, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 25, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
COLLEEN D. DUFFY
FRANCESCA E. CONNOLLY
ANGELA G. IANNACCI, JJ.


2016-05322 
2016-05323
 (Index No. 69187/13)

[*1]HSBC Bank USA, National Association, etc., respondent, 
vMichael N. Bazigos, appellant, et al., defendants.


Stephen C. Silverberg, PLLC, Uniondale, NY, for appellant.
Hogan Lovells US LLP, New York, NY (Heather R. Gushue, David Dunn, and Chava Brandriss of counsel), for respondent.
In an action to foreclose a mortgage, the defendant Michael N. Bazigos appeals from two orders of the Supreme Court, Westchester County (Orazio R. Bellantoni, J.), both dated March 11, 2016. The first order, insofar as appealed from, granted those branches of the plaintiff's motion which were for summary judgment on the complaint insofar as asserted against the defendant Michael N. Bazigos and for an order of reference. The second order, insofar as appealed from, granted those branches of the plaintiff's motion which were for summary judgment on the complaint insofar as asserted against the defendant Michael N. Bazigos and for an order of reference, and appointed a referee to compute the amount due to the plaintiff.

DECISION & ORDER
Motion by the plaintiff, inter alia, to dismiss the appeals from the orders on the ground that the right of direct appeal therefrom terminated upon the entry of the order and judgment of foreclosure and sale. By decision and order on motion of this Court dated December 28, 2017, that branch of the motion which is to dismiss the appeals was held in abeyance and referred to the panel of Justices hearing the appeals for determination upon the argument or submission thereof.
Upon the papers filed in support of the motion and the papers filed in opposition thereto, and upon the submission of the appeals, it is
ORDERED that the branch of the motion which is to dismiss the appeals is granted; and it is further,
ORDERED that the appeals from the orders are dismissed, without costs or disbursements.
The appeals from these intermediate orders must be dismissed because the right of direct appeal therefrom terminated with the entry of the order and judgment of foreclosure and sale (see Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeals from the orders are brought up for review and have been considered on the appeal from the order and judgment of foreclosure and sale (see CPLR 5501[a][1]; HSBC Bank USA, National Association v Bazigos, _____ AD3d [*2]_____ [Appellate Division Docket No. 2017-02225; decided herewith]).
RIVERA, J.P., DUFFY, CONNOLLY and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court